DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse1 of Group I (claims 1-5) in the 11-15-22 reply is acknowledged.  The traversal is on the ground(s) that i) Groups I and II overlap in scope, and ii) Groups I and II are in the same statutory class and thus require two-way distinctness (i.e. neither Group would infringe the other), which is assertedly not present, and iii) the requisite search burden was not established.  This is not found persuasive.  Regarding i), Group II’s “crosslinked aminopolymers” differ from Group I’s functionalized aminopolymer having ≥1 functional group amenable to crosslinking, that is present in conjunction with a crosslinking initiator (i.e. Group I’s functionalized aminopolymer is not yet crosslinked, whereas Group II’s crosslinked aminopolymers clearly are crosslinked).  Hence, Group I’s composition is an intermediate product in an intermediate-final product relationship with Group II’s final product.  Regarding ii), the aforementioned structural differences between Group I’s and Group II’s compositions would preclude either from infringing the other, i.e. the requisite two-way distinctness is present.  Regarding iii), since ≥1 of reasons (a)-(e) on p. 4 of the 9-22-22 Restriction Requirement (“R/R”) are present, especially but not necessarily limited to reasons (a) and (c), the requisite serious search burden is present.  The R/R is still deemed proper and is therefore made FINAL.  Claims 6-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement2 in the 11-15-22 reply.

Claim Objection/Potentially Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The most pertinent prior art, detailed below, does not appear to teach or suggest that its (functionalized) aminopolymer has an average of ~3 functional groups per polymer molecule; Mohanty instead treats ~0.0005 mol of its branched poly(ethyleneimine) with ~0.148 mol of allyl bromide, i.e. a large stoichiometric excess of the allyl functional group, indicating that the resulting allyl-functionalized aminopolymer will bear far more than three allyl groups per branched poly(ethyleneimine).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohanty et al., WO2011/103529 (published 8-25-11) (“Mohanty”).  Regarding claims 1-3, Mohanty discloses allyl-capped (i.e. allyl-functionalized) branched poly(ethyleneimine), mixed with MeOH (which is understood to be a porogen per par. 76 of the specification-as-filed) and the crosslinking initiator ZnEDC.  See Mohanty at, e.g., p. 10, ln. 25, p. 14, ln. 30 to p. 16, ln. 9, pp. 22-23 (Ex. 1), pp. 25-26 (Ex. 3); Fig. 5.
Regarding claim 5, as Mohanty’s ZnEDC adjusts various properties of the resulting crosslinked composition, the ZnEDC is also considered to be a co-monomer, per the definition thereof in par. 78-82 of the specification-as-filed.  See id. at, e.g., p. 15, ln. 19-20 and 33-34.  Additionally and/or alternatively, the S (e.g. as S8) employed as Mohanty’s crosslinking agent is considered to be a co-monomer for the same reasons.  See id. at, e.g., p. 14, ln. 29 tp. 15, ln. 18.

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached M-F 8:30-5:00 (Central).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ December 5, 2022
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
    

    
        1 NOTE: Since only the Restriction between Groups I and II was argued against in the 11-15-22 traversal, the Restriction between all other Groups (i.e. I/III, I/IV, II/III, II/IV, and III/IV) is considered to not have been traversed, i.e. for potentially prospective purposes of Examiner’s amendments should such become warranted.  See, e.g., MPEP 821.02.
        2 See fn. 1, above.